January 23, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
   CITY OF HOUSTON AND DANIEL W. KRUEGER, IN HIS OFFICIAL
   CAPACITY AS DIRECTOR OF PUBLIC WORKS AND ENGINEERING
                   DEPARTMENT, Appellants

NO. 14-12-01157-CV                        v.

            LITTLE NELL APARTMENTS, L.P., ET AL., Appellees
                   ________________________________

       This cause, an accelerated appeal from the order partially denying the plea to
the jurisdiction filed by appellants the City of Houston and Daniel W. Krueger, in
his official capacity as Director of Public Works and Engineering Department, in
favor of appellees Little Nell Apartments, L.P., et al., signed January 11, 2013, was
heard on the transcript of the record. We have inspected the record, and find no
error in the order of the court below and order it AFFIRMED.

      We order appellants City of Houston and Daniel W. Krueger, in his official
capacity as Director of Public Works and Engineering Department, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.